UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELAINE HEITMAN,
Plaintiff-Appellant,

v.                                                                    No. 97-2028

MASON & HANGER SERVICES,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
Raymond A. Jackson, District Judge.
(CA-96-163-4)

Submitted: December 8, 1998

Decided: December 31, 1998

Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Beverly D. Crawford, EL-AMIN & CRAWFORD, Richmond, Vir-
ginia, for Appellant. Amy Moss Levy, Susan R. Blackman, WILL-
COX & SAVAGE, P.C., Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Elaine Heitman appeals from the district court's order dismissing
her civil complaint for failure to comply with court orders to particu-
larize her complaint, respond to court interrogatories, and respond to
the Defendant's motion to dismiss for insufficiency of service of pro-
cess. On appeal, she contends that the district court's dismissal of this
action was not a final appealable order, therefore this court does not
have jurisdiction over this appeal, and that the dismissal of her action
amounted to an abuse of discretion. Jurisdiction is proper, and we
affirm the dismissal.

In January 1997, Heitman filed a single page, pro se complaint
attempting to assert three "causes of action" against Mason & Hanger
Services. Under the heading "First Cause of Action" the complaint
merely listed: "sexual harassment complaint,""reprisal from com-
plaint," "character deformation" (sic),"loss of employment," "loss of
benefits," "loss of benefits for children," and "right to seniority." The
remaining two "causes of action" contained lists that were similarly
vague and incomplete.

Contending that it was not properly served, Mason & Hanger filed
a motion to dismiss for insufficiency of service of process. Mason &
Hanger also moved for a more definite statement. The district court
ordered Heitman to file a response to both motions by April 16, 1997.
The court further advised Heitman that the court can dismiss the
action if she fails to file an appropriate response.

Within the proscribed period, Heitman filed a response. However,
the district court noted that "the nature of[Heitman's] claim is still
unclear." The district court provided Heitman with a second opportu-
nity to particularize her complaint, directing that she provide "brief
yet specific answers" to two questions: (1) "What actions specifically
constituted the alleged harassment?" and (2)"State the facts that give
rise to each cause of action listed in the complaint." The district court
also directed Heitman to file a response to Mason & Hanger's motion
to dismiss for insufficiency of service of process, and noted again the
court may dismiss the action if she fails to respond.

                     2
Heitman filed a reply to this order. However, in its June 19, 1997
order, the district court found that Heitman again did not oppose the
motion to dismiss, and she "failed to answer the Court's interrogato-
ries in a manner which provides defendant an adequate basis for
response. The district court therefore dismissed Heitman's action pur-
suant to Rules 12(b)(5) and 12(e) of the Federal Rules of Civil Proce-
dure. Heitman noted an appeal from this order.

Heitman first contends that this court lacks jurisdiction over the
appeal because the district court's dismissal order did not state that
the dismissal was "with prejudice," and therefore, the order was not
a final appealable order. See Domino Sugar Corp. v. Sugar Workers'
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). With excep-
tions not applicable here, Rule 41(b) of the Federal Rules of Civil
Procedure provides: "Unless the court in its order for dismissal other-
wise specifies, a dismissal under this subdivision and any dismissal
not provided for in this rule . . . operates as an adjudication upon the
merits." Fed. R. Civ. P. 41(b). Because the district court's order of
dismissal was silent as to whether the dismissal was with or without
prejudice, pursuant to Rule 41(b), the dismissal was on the merits, and
therefore with prejudice. See LeBeau v. Taco Bell, 892 F.2d 605, 607
(7th Cir. 1989).

Next, Heitman argues that the district court erred in dismissing the
complaint. We review such dismissals for abuse of discretion. See
Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989). The district court
gave Heitman two opportunities to respond to the motion to dismiss
and to particularize her claims. However, Heitman failed to respond
in any manner to the motion to dismiss and she failed to adequately
respond to the motion for a more definite statement, in which Mason
& Hanger itemized the deficiencies in the complaint. While the dis-
trict court is to be solicitous of pro se pleadings, see Gordon v. Leeke,
574 F.2d 1148, 1152-52 (4th Cir. 1978), the court must also be mind-
ful of its authority to control the litigation before it, including the
authority to dismiss an action for failure of a party to comply with its
orders, see Simpson v. Welch, 900 F.2d 33, 35-36 (4th Cir. 1990).
Also, the court issued two explicit warnings to Heitman concerning
the consequences of failure to respond to the motions or to adequately
respond to the motion. In view of the circumstances of this action, we

                     3
find that the district court did not abuse its discretion in dismissing
the action.

Finding no abuse of discretion by the district court in dismissing
Heitman's complaint following two opportunities to clarify her claims
and adequate warning of possible dismissal, we affirm the district
court's order. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                     4